The Honourable Ken Krawetz Deputy Premier Minister of Finance SASKATCHEWAN BUDGET UPDATE 12-13 KEEPING THE SASKATCHEWAN ADVANTAGE 1ST QUARTER FINANCIAL REPORT 1st Quarter Financial Report Government of Saskatchewan August 3, 2012 2012-13 1st Quarter Financial Report General Revenue Fund Update INTRODUCTION The first quarter financial report continues to deliver a balanced budget in 2012-13. Notwithstanding a weak global recovery, private sector forecasters continue to be optimistic about Saskatchewan and view it as having one of the best performing economies in all of Canada this year and next.The private sector growth forecast for 2012 is currently 3.0 per cent, similar to what it was earlier this year.On July 26, 2012, Moody’s Investors Service changed the outlook on Saskatchewan’s credit rating to Aa1 (positive) from Aa1 (stable). Though Saskatchewan is not immune to what is happening around the world, private sector forecasters’ optimism in Saskatchewan is supported by a relatively strong performance through the first part of 2012. Many of the investment indicators are up substantially so far, relative to last year. ● Investment in new dwellings is up 23.9 per cent. ● The number of housing starts is up 38.5 per cent. ● Non-residential building construction is up 16.9 per cent. ● The value of building permits is up 32.7 per cent. Job growth this year has been stronger-than-expected.Total employment averaged 531,900 in the first six months, up 8,283 from the same period last year, while the unemployment rate remained one of the lowest in Canada. A strong labour market has helped to grow the province’s population.Between April 1, 2011 and April 1, 2012, Saskatchewan’s population increased by 19,642 persons, the largest population gain ever recorded since Statistics Canada has tracked quarterly population data. In addition, net international migration in the first quarter of 2012 tied the third quarter of 2011 for the best quarter ever since Statistics Canada has tracked quarterly population data. Real GDP growth forecasts for Saskatchewan, per cent change Ministry of Finance, at budget Private sector, at budget Private sector, latest 2012-13 1st Quarter Financial Report | GRF Update 1 A weak global economic recovery has fuelled volatility in financial and commodity markets, reducing oil prices.Overall, revenue is forecast to be down $113.2 million from budget, largely due to reduced projections of revenue from oil and Crown land sales. Expenses have been managed effectively through the first quarter of 2012-13, and this is expected to continue through the remainder of the fiscal year. Overall: ● the budget remains balanced; ● there is $714.2 million in the GFSF; and, ● government general public debt remains at the March 31, 2012 level of $3.8 billion. 2 2012-13 1st Quarter Financial Report | GRF Update FINANCIAL OVERVIEW The 2012-13 first quarter report shows: ● revenue is down $113.2 million or 1.0per cent from budget; and, ● expense is down $30.0 million or 0.3per cent from budget. The resulting pre-transfer surplus is $11.8million. 2012-13 GRF 1st Quarter Financial Overview Budget 1st Quarter Change from Estimate Forecast Budget (millions of dollars) Revenue ) Expense ) Pre-Transfer Surplus ) Transfer (to) GFSF ) ) Transfer from GFSF - - - Net Transfer from (to) GFSF ) ) GRF Surplus ) GFSF Opening Balance * ) Net Transfer from (to) GRF ) GFSF Balance ) Government General Public Debt ** - * 1st Quarter Forecast of 2012-13 opening balance has been adjusted to reflect 2011-12 actual transfers to the GFSF. ** Budget Estimate figure has been adjusted to reflect the 2011-12 actual level. A $714.2 million balance remains in the Growth and Financial Security Fund (GFSF) after a $5.9 million transfer from the GRF. Government general public debt is forecast to be $3.8 billion at the end of 2012-13, unchanged from the 2011-12 actual. 2012-13 1st Quarter Financial Report | GRF Update 3 REVENUE UPDATE At the first quarter, GRF revenue is forecast to decrease $113.2 million from budget. The decline is due to a lower forecast for non-renewable resource revenue, partially offset by higher forecasts for tax revenue, Saskatchewan Liquor and Gaming Authority (SLGA) net income and federal transfers. Revenue Reconciliation (millions of dollars) Budget Estimate $ First Quarter Changes Own-Source Revenue Corporation Income Tax + 81.1 SLGA + 19.4 Oil - 159.0 Crown Land Sales - 92.2 Other net changes + 20.5 Own-Source Change - 130.2 Federal Transfers + 17.0 Total Change - 113.2 1st Quarter Forecast $ Taxation revenue is forecast to increase $96.2 million from budget. ● Corporation Income Tax revenue is forecast to be $81.1 million higher due to accelerated installment payments from the federal government in the 2012-13 fiscal year. ● In addition, strong economic growth has resulted in a $15.1 million increase in the Other Taxes category, primarily Insurance Premiums Tax and Corporation Capital Tax. Non-renewable resource revenue is forecast to decrease $245.8 million. ● Crown land sales revenue is forecast to decrease by $92.2 million, reflecting lower-than-expected sales in April and June and a reduced outlook for the remainder of the year as industry focuses its capital towards drilling. ● Oil is forecast to decrease by $159.0 million, primarily due to a lower average West Texas Intermediate (WTI) oil price forecast and a wider light-heavy differential, partially offset by a lower average exchange rate forecast. The average 2012-13 WTI oil price is now forecast at US$90.77 per barrel, down from the budget assumption of US$100.50.The light-heavy differential has increased from 15.0 per cent at budget to 17.0 per cent at first quarter. These negative factors are partially offset by a reduced forecast for the value of the Canadian dollar. The average exchange rate forecast is 98.05 US cents at first quarter, down from the budget estimate of 100.00 US cents. 4 2012-13 1st Quarter Financial Report | GRF Update ● Other changes in non-renewable resources amount to a $5.4 million increase from budget.Natural gas revenue is forecast to be $5.4 million lower than budget, primarily due to a lower price forecast, but this is more than offset by a $10.8 million increase in other non-renewable resources, primarily uranium. Transfers from Crown Entities are $19.4 million higher at first quarter due to an increase in the SLGA net income forecast.The increase is almost entirely due to an improved outlook in the Authority’s retail liquor segment. Transfers from the Government of Canada are forecast to increase by $17.0 million due to an increase in anticipated federal funding related to Provincial Disaster Assistance Program costs. 2012-13 1st Quarter Financial Report | GRF Update 5 EXPENSE UPDATE At first quarter, GRF expense is forecast to decrease $30.0 million from budget. Expense Reconciliation (millions of dollars) Budget Estimate $ First Quarter Changes Government Relations + 20.0 Parks, Culture and Sport + 5.0 Expense Management -55.0 Total Change - 30.0 1st Quarter Forecast $ Expense is forecast to increase in two areas. ● Government Relations is up $20.0 million from budget for the Provincial Disaster Assistance Program as a result of higher-than-anticipated claims and payments for 2010 and 2011 damages.This pressure is largely offset by a $17.0 million increase in GRF revenue as a result of federal disaster assistance funding. ● Parks, Culture and Sport is up $5.0 million from budget due to funding to be provided to the City of Regina for the replacement of Mosaic Stadium. Expense management is expected to continue through the remainder of 2012-13. 6 2012-13 1st Quarter Financial Report | GRF Update DEBT UPDATE The GRF borrows for government and Crown corporations.Public debt is composed of gross debt less sinking funds. Government general public debt at March31, 2013 is currently forecast to be $3.8 billion, unchanged from March31,2012 and $2.6 million lower than the budgeted amount. Crown corporations are responsible for the principal and interest payments on their debt.Crown corporation debt is incurred in the normal course of business, primarily for investment in infrastructure and business development initiatives which provide revenue streams to service the debt. Crown corporation debt is divided into two components: Crown corporation general debt and Government business enterprise (GBE) specific debt. Crown corporation general public debt is forecast to be $0.7 billion, an increase of $97.0 million from March 31, 2012 and a decrease of $70.2 million from the budgeted amount.GBE specific public debt is forecast to be $4.9 billion, an increase of $967.1 million from March31,2012 and an increase of $149.6million from the budgeted amount. Taken together, Crown corporation public debt is currently forecast to be $5.5 billion, an increase of $1,064.1 million from March 31, 2012, and an increase of $79.4million from the budgeted amount.The increases are primarily due to higher borrowing requirements at SaskPower. 2012-13 1st Quarter Debt Overview As at March 31, 2013 Change from 2011-12 Budget 1st Quarter 2011-12 Budget Debt as at March 31 Actual Estimate Forecast Actual Estimate (millions of dollars) GRF Government General Public Debt - ) GRF Crown Corporation Public Debt Crown Corporation General ) Government Business Enterprise Specific GRF Crown Corporation Public Debt GRF Public Debt Guaranteed Debt ) 2012-13 1st Quarter Financial Report | GRF Update 7 2012-13 1st Quarter Financial Report Province of Saskatchewan General Revenue Fund Statement of Revenue Budget 1st Quarter Change from Estimate Forecast Budget (thousands of dollars) Corporation Income Fuel - Individual Income - Provincial Sales - Tobacco - Other Taxes Crown Land Sales ) Natural Gas ) Oil ) Potash - Resource Surcharge - Other Non-Renewable Resources ) Crown Investments Corporation of Saskatchewan - - Special Dividend - Saskatchewan Liquor and Gaming Authority Other Enterprises and Funds - Transfers from Crown Entities Fines, Forfeits and Penalties - Interest, Premium, Discount and Exchange - Motor Vehicle Fees - Other Licences and Permits - Sales, Services and Service Fees - Transfers from Other Governments - Other - Other Revenue - Own-Source Revenue ) Canada Health Transfer - Canada Social Transfer - Other Transfers from the Government of Canada Revenue ) 8 2012-13 1st Quarter Financial Report | GRF Update 2012-13 1st Quarter Financial Report Province of Saskatchewan General Revenue Fund Statement of Expense Budget 1st Quarter Change from Estimate 1 Forecast 1 Budget (thousands of dollars) Ministries and Agencies Advanced Education - Agriculture - Central Services - Economy - Education - - Teachers' Pensions and Benefits - Enterprise Saskatchewan - Environment - Executive Council - Finance - - Public Service Pensions and Benefits - Finance Debt Servicing - Government Relations Health - Highways and Infrastructure - Innovation Saskatchewan - Justice - Labour Relations and Workplace Safety - Parks, Culture and Sport Public Service Commission - Saskatchewan Research Council - Social Services - Legislative Assembly and its Officers Chief Electoral Officer - Children's Advocate - Conflict of Interest Commissioner - Information and Privacy Commissioner - Legislative Assembly - Ombudsman - Provincial Auditor - Expense Management - ) ) Expense ) 1 Budget and forecast expenses reflect organizational changes announced on May 25, 2012 that resulted in responsibility for certain functions being transferred between ministries. See Appendix A for more details. 2012-13 1st Quarter Financial Report | GRF Update 9 2012-13 1st Quarter Financial Report Province of Saskatchewan General Revenue Fund Statement of Debt 2012-13 Change from 2011-12 1st Quarter 2011-12 Debt as at March 31 Actual Forecast Actual (thousands of dollars) Government General Public Debt - Crown Corporation General Debt Information Services Corporation of Saskatchewan - Municipal Financing Corporation of Saskatchewan Saskatchewan Housing Corporation ) Saskatchewan Opportunities Corporation ) Saskatchewan Power Corporation ) Saskatchewan Telecommunications Holding Corporation Saskatchewan Water Corporation SaskEnergy Incorporated Crown Corporation General Public Debt Government Business Enterprise Specific Debt Municipal Financing Corporation of Saskatchewan Saskatchewan Gaming Corporation - Saskatchewan Liquor and Gaming Authority - Saskatchewan Power Corporation Saskatchewan Telecommunications Holding Corporation SaskEnergy Incorporated ) Government Business Enterprise Specific Public Debt Public Debt Public Debt by Category Government General Gross Debt ) Government General Sinking Funds ) ) Government General Public Debt - Crown Corporation Gross Debt Crown Corporation Sinking Funds ) ) ) Crown Corporation Public Debt Public Debt Guaranteed Debt 10 2012-13 1st Quarter Financial Report | GRF Update 2012-13 1st Quarter Financial Report General Revenue Fund Update Appendix A: GRF Expense Restatement On May 25, 2012, the government announced a major re-organization of cabinet and government ministries. The re-organization resulted in a new structure to the Budget Estimates that were tabled with the March budget. The following table and notes show the Approved Estimates, adjustments from the re-organization and restated Estimates 2012-13 1st Quarter Financial Report | GRF Update 11 2012-13 1st Quarter Financial Report Province of Saskatchewan General Revenue Fund Statement of Expense - Government Reorganization Approved Restated Estimates Adjustments Estimates (thousands of dollars) Ministries and Agencies Advanced Education 1 ) Agriculture - Central Services 8,9 Corrections, Public Safety and Policing 2,3 ) - Economy 1,4,5,11,12 Education - - Teachers' Pensions and Benefits - Enterprise and Innovation Programs 12 ) - Enterprise Saskatchewan - Environment 4 ) Executive Council 7 59 Finance - - Public Service Pensions and Benefits - Finance Debt Servicing - First Nations and Métis Relations 5,6 ) - Government Relations 3,6,7 Health - Highways and Infrastructure - Information Technology Office 8 ) - Innovation Saskatchewan - Justice 2 Labour Relations and Workplace Safety - Office of the Provincial Capital Commission 9,10 ) - Parks, Culture and Sport 10,11 ) Public Service Commission - Saskatchewan Research Council - Social Services - Legislative Assembly and its Officers Chief Electoral Officer - Children's Advocate - Conflict of Interest Commissioner - Information and Privacy Commissioner - Legislative Assembly - Ombudsman - Provincial Auditor - Expense - 12 2012-13 1st Quarter Financial Report | GRF Update GOVERNMENT REORGANIZATION STATEMENT OF EXPENSE NOTES 1. Responsibility for employment and immigration assigned to Economy. 2. Responsibility for corrections and policing assigned to Justice. 3. Responsibility for public safety assigned to Government Relations. 4. Responsibility for business development assigned to Economy. 5. Responsibility for First Nations and Métis economic development assigned to Economy. 6. Responsibility for northern development and First Nations and Métis relations assigned to Government Relations. 7. Responsibility for a position providing support for provincial secretary assigned to Executive Council. 8. Responsibility for information technology assigned to Central Services. 9. Responsibility for Saskatchewan Archives Board assigned to Central Services. Responsibility for capital commission operations assigned to Parks, Culture and Sport. Responsibility for tourism assigned to Economy. Responsibility for Enterprise and Innovation Programs assigned to Economy. 2012-13 1st Quarter Financial Report | GRF Update 13
